Citation Nr: 0018637
Decision Date: 07/17/00	Archive Date: 09/08/00

DOCKET NO.   95-28 142             DATE JUL 17, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to
include as due to an undiagnosed illness.

2. Entitlement to service connection for a cardiovascular disorder,
with hypertension, to include as due to an undiagnosed illness.

3. Entitlement to service connection for gastrointestinal symptoms,
such as diarrhea, to include as due to an undiagnosed illness.

4. Entitlement to service connection for fatigue, to include as due
to an undiagnosed illness.

5. Entitlement to service connection for forgetfulness, to include
as due to an undiagnosed illness.

6. Entitlement to service connection for hair loss, to include as
due to an undiagnosed illness.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1950 to February
1954 and from September to October 1990. She had active service in
the Southwest Asia theater in support of Operation Desert Shield
from September 1990 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1994 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.
The veteran's claims file was transferred to the Chicago RO during
the pendency of her appeal.

FINDINGS OF FACT

1. The claim of entitlement to service connection for
forgetfulness, to include as due to an undiagnosed illness, is not
supported by cognizable evidence showing that the claim is
plausible or capable of substantiation.

2 -

2. The veteran has a disability manifested by diarrhea that has not
clearly been attributed to any clinical diagnosis.

3. A private physician has linked the veteran's respiratory and
cardiovascular disorders with hypertension to her service in
Southwest Asia.

4. A VA physician has stated that the veteran could have Gulf War
Syndrome, and that hair loss may be a symptom thereof.

5. Private and VA treatment records associate the veteran's fatigue
with both her respiratory disorder and cardiovascular disorder.

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for
forgetfulness, to include as due to an undiagnosed illness, is not
well grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The veteran has an undiagnosed illness manifested by diarrhea
That was incurred in service. 38 U.S.C.A. 1110, 1117, 5107 (West
1991 & Supp. 1999); 38 C.F.R. 3.317 (1999).

3. The claims of entitlement to service connection for hair loss,
a respiratory disorder, a cardiovascular disorder with
hypertension, and fatigue are well grounded. 38 U.S.C.A. 5107(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran served an initial period of active duty from February
1950 to February 1954. Entries in the claims file indicate that her
service medical records (SMRS)

3 -

from that period of service are not available. However, the veteran
has not alleged that any of the claimed disabilities on appeal
relate to her initial period of active duty. Rather, she claims
that they relate to her period of service on, active duty in the
Southwest Asia theater of operations.

The veteran's DD 214 for her second period of active duty reflects
that she served on active duty from September 12, 1990, to October
12, 1990. The DD 214 also reflects service in the Southwest Asia
theater of operations from September 14, to October 8, 1990.

The veteran's SMRs contains a clinical entry dated September 16,
1990, which noted complaints of sore throat, congestion and a small
amount of dry cough. The veteran was diagnosed with an upper
respiratory infection (URI) and prescribed penicillin. She was
treated again on September 19, 1990, with similar complaints. She
was diagnosed with a resolving URI and medication was continued.

Following her service in Southwest Asia, the veteran was then
referred to the Naval Hospital at Great Lakes, Illinois, for an
evaluation of her pulmonary condition in April 1991. Her
consultation contained a provisional diagnosis of chronic
bronchitis. The examiner noted that the veteran developed a cough
during her brief period in the Persian Gulf and was placed on
penicillin. Since then, the veteran still had some cough but was
not concerned. The examiner noted that the veteran did not have a
history of pneumonia (last was 15 years earlier), no known
respiratory allergies, and did not smoke. The examiner noted that
the veteran had seen her private physician two to three times per
year for routine care of art irregular heartbeat. The examiner's
impression was that the veteran had episodic "benign" cough. No
special treatment was prescribed and the veteran was urged to
produce mucus. It was noted that the veteran was to retire from the
Air Force Reserve in July 1991.

The SMRs do not contain a retirement physical for the veteran. She
indicated in a statement, dated in February 1998, that she was not
afforded a physical examination at the time of her retirement. A
further review of her SMRS, for the period from July 1973 to April
1991, does not contain any evidence of complaints related to

4 -

respiratory disorder, gastrointestinal problems, fatigue,
forgetfulness, or hair loss. A report of physical examination,
dated in August 1977, indicated that an electrocardiogram (EKG) was
suggestive of an anterior wall myocardial infarction "(old?)." A
notation indicated that the veteran's private physician was to
follow. A physical examination report, and Report of Medical
History, dated in March 1989, both noted that the veteran was
treated for an irregular heart rate in 1989. The cause of the
irregular heart rate was given as a reaction to a medication.

Finally, the SMRs contain a letter from George V. Byfield, M. D.,
dated in September 1986. The letter was written in support of the
veteran's attempts to lose weight to conform with the required
standards. Dr. Byfield said that the veteran generally was in good
health but that she should not be required to lose weight below a
certain amount. He said that a greater reduction was unnecessary
and could even be harmful for multiple reasons. However, Dr.
Byfield failed to identify why any further weight loss would be
harmful.

The veteran submitted her claim to establish service connection for
the issues on appeal in January 1994. The veteran submitted a
letter from a VA physician, dated in December 1993, in support of
her claim. The letter noted that the veteran had intermittent
atrial fibrillation over the last two to three years and bad
recently been hospitalized at Loyola University Hospital for two
attempts at cardioversion. The physician also noted that the
veteran had recently been diagnosed with bronchial asthma. The
physician noted that the veteran developed a pulmonary problem when
she deployed to Southwest Asia for the first time in her life. The
physician opined that the temporal relationship between the onset
of respiratory symptoms and the veteran's service in Southwest Asia
was such as to suggest a strong likelihood of cause of association.

The veteran was afforded VA examinations in May 1994. At a general
medical examination the veteran gave a history of developing
respiratory problems upon her arrival in Southwest Asia in
September 1990. After returning stateside she developed diarrhea,
with two to six loose bowel movements daily along with stomach
cramping. She had a hyperactive gastrocolic reflex and the problem
had persisted to the time of the examination. The veteran became
aware of a cardiac

5 -

irregularity in 1991 and was diagnosed with atrial fibrillation.
Her symptoms included shortness of breath and fatigue. She also had
been aware of hair loss in the prior 10 months, noting that her
hairdresser had commented on the thinness of her hair. She also
complained of memory loss in the past couple of years. She said
that she would see a movie and not be able to recall having seen
the movie. On physical examination the examiner reported that the
veteran's hair was slightly thin. Bowel sounds were normal. The
impressions were that she had bronchial asthma, with a history of
atrial fibrillation. He also suspected aortic sclerosis. In
addition, the examiner said that the veteran had irritable bowel
syndrome and commented that she could have "Gulf War Syndrome" with
symptoms of hair loss and fatigue.

The veteran was afforded a VA gastrointestinal (GI) examination in
May 1994. She related that, after returning from Southwest Asia,
she developed GI symptoms, including severe crampy lower abdominal
pain, urgency and loose bowel movements two to three times per
week. In between episodes, she reported having normal bowel habits.
She related that she was evaluated at Great Lakes Naval Hospital
with negative results. She also related that she had undergone a
sigmoidoscopy about a year ago that was unremarkable. She had, in
fact, gained about 30 pounds. She used Imodium AD, as needed, to
control her diarrhea. Physical examination reported the abdomen as
soft and nontender. Bowel sounds were active. The examiner's
impression was that the veteran's onset of GI symptoms correlated
with her Southwest Asia service. However, there was no definitive
evidence of a cause/effect pattern. The examiner stated that the
veteran's diarrhea could be related to a May 1990 cholecystectomy,
although the cholecystectomy did not relate to the onset of
symptoms. The examiner commented that no further work-up was
required as her symptomatology was well controlled with
intermittent Imodium therapy.

The veteran was afforded a VA mental disorders examination in May
1994. The veteran described suffering from a number of symptoms, to
include forgetfulness, since her service in Southwest Asia. She
provided an example of her forgetfulness using the same movie
example where she had already seen a movie and would later see an
advertisement for the same movie. She would then comment to her
husband that she would like to see the movie and he would remind
her that they had already

- 6 - 

seen the movie. She reported a decrease in concentration that she
attributed to her forgetfulness. The mental status examination
reported that the veteran was easily engaged and displayed no
psychomotor agitation or retardation. Her speech was spontaneous
with normal rate, volume and affect. Her thought process was
logical and goal directed. Her cognitive functions were within
normal limits. The examiner's assessment was that the veteran did
not present with any symptoms that fit the criteria for a mental
illness under the Revised Third Edition of the American Psychiatric
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS
(DSM-III-R). Further, the examiner did not provide any diagnosis of
any type of memory-related problem.

The veteran was also afforded a VA pulmonary examination in May
1994. The examiner noted that the veteran said that she had
recently been diagnosed with bronchial asthma. She was prescribed
inhalers for her symptoms. The examiner noted that, by her history,
the veteran had evidence of mild asthma, and, possibly, chronic
rhinitis. It was noted that many of the veteran's symptoms appeared
to be upper respiratory in nature with the chronic cough and throat
clearing described by the appellant. It was not clear if the throat
clearing and cough had worsened since the veteran was placed on an
angiotensin-converting enzyme (ACP) inhibitor but this was a
consideration.

Associated with the claims file are private records from Loyola
University Hospital for the period from December 1990 to March
1996. The records primarily document evaluation and treatment
provided to the veteran for her cardiac condition, although her
pulmonary complaints were also evaluated. There were several
isolated entries that noted complaints associated with fatigue
(March 1993), forgetfulness (June 1992), hair loss (July 1994), and
diarrhea (December 1992, November 1993, and March 1996). However,
there was no diagnosis provided with any of the entries as they
recorded the veteran's complaints without further comment. The
records did provide a diagnosis of asthma as well as several
cardiac- related diagnoses to include chronic atrial fibrillation,
cardiomegaly, angina, hypertension, and coronary artery disease.

- 7 -


Associated with the claims file is a September 1996 letter from
Sarah A. Johnson, M. D., who commented that the veteran had
multiple problems including recurrent atrial fibrillation, and
poorly controlled hypertension. She noted that she had been
treating the veteran for these conditions but did not provide any
information as to etiology.

Also associated with the claims file are VA treatment records for
the period from November 1993 to October 1996. The records document
treatment primarily for the veteran's pulmonary and cardiac
complaints. A Persian Gulf Assessment, dated in 1994, noted that
the veteran complained of diarrhea for three years. There was no
complaint of forgetfulness or hair loss noted. A Women Veteran's
Clinic entry dated in April 1995 noted that the veteran complained
of diarrhea and hair loss since her service in Southwest Asia. A GI
clinic entry dated in June 1996 reported a history of diarrhea
since service in Southwest Asia. The veteran would have an urgent
need to have a bowel movement shortly after eating and had soiled
herself in the past. The impression was irritable bowel disease.
The veteran was scheduled for several tests, to include a barium
enema, however the results were not included in the available
records.

Associated with the claims file are two letters from the veteran's
private physician, Allan 0. Muehrcke, M. D. The first letter, dated
in August 1996, rioted that Dr. Muehrcke had treated the veteran
since 1987. He noted that, after returning from Southwest Asia in
October 1990, the veteran developed multiple medical problems,
specifically cardiac arrhythmias, asthma, congestive heart failure,
some nonspecific neurologic problems with memory, both recent and
remote, and some GI disturbances including diarrhea. In the second
letter, dated in January 1998, Dr. Muehrcke stated that, except for
her cholecystitis [in May 1991)] the veteran was otherwise healthy
prior to her service in Southwest Asia. Since 1991 she had had
intermittent problems with atrial fibrillation with unsuccessful
attempts at cardioversion. She also had developed asthmatic
bronchitis and bronchial asthma. Since 1991 she had developed
hypertension. Dr. Muehrcke opined that there was a correlation
between her new cardiac and pulmonary problems and her potential
exposure in Southwest Asia. These problems were new since 1991 and
were not present prior to her service in Southwest Asia.

8 -

Finally, the veteran was afforded a VA GI examination in January
1999. She gave a history of normal bowel movements prior to her
service in Southwest Asia. However, approximately two to three
months after her return, she began having diarrhea. This was
heralded by explosive diarrhea. Initially, it was associated with
vague abdominal cramping but was now painless. She currently had
urgency in the morning. She also had had incontinence and
accidents. As the day goes on, her symptoms would tend to get
better. She said that she had four to five bowel movements per day.
These were loose approximately three-quarters of the time. She had
no problems with constipation and has never had any blood in her
stool. She did not have any weight loss. The biggest impact on her
life has been the urgency and accidents. She related that she had
had several sigmoidoscopes which were normal. She was not currently
on any specific GI treatment. Following examination the examiner
said that the veteran had symptoms of severe irritable bowel
syndrome. The fact that this started immediately after returning
from Southwest Asia was interesting. However, he was not able to
off any specific correlation to this. The examiner noted that
similar cases had been observed in other veterans that served in
Southwest Asia. The examiner added that her condition could be
aggravated by her diabetes, and digoxin. He noted that the
veteran's problems were multifactorial.

The veteran and her husband presented testimony at a video
conference hearing held in February 2000. The veteran testified
that her pulmonary problems began upon her arrival in Southwest
Asia. She described her treatment at the time and said that she did
not think that she was ever over whatever problem started there in
Southwest Asia. She did not remember when she was first diagnosed
with atrial fibrillation but testified about her treatment at both
Loyola and VA facilities. She testified that she had been diagnosed
with asthma. In regard to her diarrhea, the veteran testified that
it began approximately February or March 1991, that she had had
frequent accidents, and that the problem was continuing. In regard
to the veteran's forgetfulness, her husband related that she had
always been very sharp. However, after her return from Southwest
Asia she began to misplace items and was not able to recall where
she had put them. He also testified that she no longer seemed to
have the same energy as before and that she would go to bed much

- 9 -

earlier. The veteran also said that she did not have the same
energy as before and needed 10 to 12 hours of sleep per night. She
further testified that she had always had thick hair and would get
it thinned at the beauty shop. She began to notice more hair in the
bathroom at her house and on her clothes. She also said that her
hairdresser commented on her thinning hair. She had never been
diagnosed with alopecia and no doctor had ever related her hair
loss to her service in Southwest Asia. She remembered being tested
by a VA doctor for her forgetfulness but said she never had any
follow-up.

II. Analysis

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110 (West 1991); 38 C.F.R. 3.303(a) (1999). If a condition noted
during service is not shown to be chronic, then generally a showing
of continuity of symptoms after service is required for service
connection. 38 C.F.R. 3.303(b) (1999). Service connection may also
be granted for any disease diagnosed after discharge, when all the
evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d) (1999).
However, "[a] determination of service connection requires a
finding of the existence of a current disability and a
determination of a relationship between that disability and an
injury or disease incurred in service." Watson v. Brown, 4 Vet.
App. 309, 314 (1993).

Service connection may also be established for chronic disability
resulting from an undiagnosed illness which became manifest either
during active service in the Southwest Asia theater of operations
during the Persian Gulf War or to a degree of 10 percent or more
not later than December 31, 2001. 38 U.S.C.A.. 1117(a)(1), (2),
(b); 38 C.F.R. 3.317(a)(1).

Objective indications of a chronic disability include both "signs,"
in the medical sense of objective evidence perceptible to an
examining physician, and other, non- medical indicators that are
capable of independent verification. Disabilities that have existed
for six months or more and disabilities that exhibit intermittent
episodes of improvement and worsening over a 6-month period will be
considered

- 10-

chronic. The 6-month period of chronicity will be measured from the
earliest date on which the pertinent evidence establishes that the
signs or symptoms of the disability first become manifest. A
chronic disability resulting from an undiagnosed illness referred
to in this section shall be rated using evaluation criteria from
part 4 of chapter 38, Code of Federal Regulations, for a disease or
injury in which the functions affected, anatomical localization, or
symptomatology are similar. A disability referred to in this
section shall be considered service-connected for purposes of all
laws in the United States. 38 C.F.R. 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed
illness include, but are not limited to, fatigue, signs or symptoms
involving skin, headache, muscle pain, joint pain, neurologic signs
or symptoms, neuropsychological signs or symptoms, signs or
symptoms involving the respiratory system (upper or lower), sleep
disturbances, gastrointestinal signs or symptoms, cardiovascular
signs or symptoms, abnormal weight loss, or menstrual disorders. 38
C.F.R. 3.317(b) (1999).

In the alternative, the chronicity provisions of 38 C.F.R. 3.303(b)
are applicable where evidence, regardless of its date, shows that
a veteran had a chronic condition in service, or during an
applicable presumptive period, and still has such condition. Such
evidence must be medical unless it relates to a condition as to
which under case law of the United States Court of Appeals for
Veterans Claims (Court), lay observation is competent.

If chronicity is not applicable, a claim may still be well grounded
on the basis of 38 C.F.R. 3.303(b) if the condition is noted during
service or during an applicable presumptive period, and if
competent evidence, either medical or lay, depending on the
circumstances, relates the present condition to that
symptomatology. Savage v. Gober, 10 Vet. App. 488, 498 (1997).

A. Forgetfulness

The veteran is seeking service connection for forgetfulness. The
legal question to be answered initially, however, is whether she
has presented evidence of a well-

- 11 -

grounded claim; that is, a claim that is plausible. If she has not
presented a well- grounded claim, her appeal must fail and there is
no duty to assist her further in the development. 38 U.S.C.A.
5107(a).

Three discrete types of evidence must be present in order for a
veteran's claim for benefits to be well grounded: (1) There must be
competent evidence of a current disability, usually shown by
medical diagnosis; (2) There must be evidence of incurrence or
aggravation of a disease or injury in service. This element may be
shown by lay or medical evidence; and (3) There must be competent
evidence of a nexus between the inservice injury or disease and the
current disability. Such a nexus must be shown by medical evidence.
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7
Vet. App. 498, 506 (1995).

The Board further notes that VAOPGCPREC 4-99 held that a well
grounded claim for compensation under 38 U.S.C.A. 1117(a) and 38
C.F.R. 3.317 generally requires the submission of some evidence of
(1) active military service in the Southwest Asia theater of
operations during the Persian Gulf War: (2) the manifestation of
one or more signs or symptoms of undiagnosed illness; (3) objective
indications of chronic disability during the relevant period of
service or to a degree of disability of 10 percent or more within
the specified presumptive period; and (4) a nexus between the
chronic disability and the undiagnosed illness.

In this case, there is only subjective evidence relating the
veteran's claim of forgetfulness to her service in Southwest Asia.
There is no objective evidence that the condition rises to the
level of a disability or meet the definition of a chronic
disability. VA and private treatment records contain references of
isolated examples of the veteran not being able to remember doing
certain. things, and her husband testified to similar problems.
However, there is no objective evidence to show that the veteran
has a disorder resulting in forgetfulness or that it is anything
more than an occasional episode.

The veteran was afforded a VA mental disorders examination in May
1994 which found no problems with her cognitive abilities. In his
August 1996 letter, Dr.

- 12 -

Muehrcke referred to some memory problems for the veteran upon her
return from Southwest Asia but noted that they were not quantified.
He did not make any reference to continued memory problems in his
letter of January 1998. Further, he made no specific connection
between the cited memory problem and the veteran's service in
Southwest Asia.

While the veteran claims that she developed forgetfulness as a
result of her Persian Gulf service, she has offered no competent
evidence to establish such a relationship, other than her own
unsubstantiated contentions. While the veteran is certainly capable
of providing evidence of symptomatology, "the capability of a
witness to offer such evidence is different from the capability of
a witness to offer evidence that requires medical knowledge..."
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). Causative
factors of a disease amount to a medical question; only a
physician's opinion would be competent evidence. Gowen v.
Derwinski, 3 Vet. App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; the
claimant must submit supporting evidence. Tirpak v. Derwinski, 2
Vet. App. 609, 611 (1992). Since the service medical records do not
show the veteran with the claimed condition during service, and as
she has not submitted any medical opinion or other competent
evidence to show the condition in service or to support a finding
that her current condition is in any way related to her periods of
service, to include her service in Southwest Asia, the Board finds
that she has not met the initial burden of submitting evidence
sufficient to justify a belief by a fair and impartial individual
that her claim is well grounded. 38 U.S.C.A. 5107. Hence, the
benefit sought on appeal are denied.

As the foregoing explains the need for competent evidence of a
current disability which is linked by competent evidence to
service, the Board views its discussion above sufficient to inform
the veteran of the elements necessary to complete her application
for service connection for the claimed disability. Robinette v.
Brown, 8 Vet. App. 69, 79 (1995).

13 -

B. Diarrhea

The veteran has stated that she began experiencing diarrhea in
approximately March or April 1991. She has further stated that her
symptoms have persisted since that time. Moreover, the veteran
asserts that she suffers from urgency, and that she has frequent
accidents due to uncontrollable diarrhea. The veteran's husband
supported her contention in regard to both the duration of her
diarrhea and the severity of her symptoms by way of his testimony
in February 2000.

The veteran was diagnosed with irritable bowel syndrome by the VA
general medical examiner in May 1994. However, the GI specialist,
who also examined her in May 1994, declined to provide such a
diagnosis. He noted that the veteran's symptoms did correlate to
her service in Southwest Asia. He considered the veteran's May 1990
cholecystectomy as a possible source but noted that it did not
correlate to the onset of her symptoms.

The veteran's symptoms were recorded on a number of occasions both
in Loyola University Hospital records and in VA treatment records.
The Loyola records did not provide a diagnosis for the symptoms. A
VA GI clinic entry dated in June 1996 did diagnose the veteran's
condition as irritable bowel disease although this was not based on
any tests. The VA GI examiner from May 1999 did not provide a
diagnosis for the veteran's condition. Rather, the examiner stated
that the veteran had severe irritable bowel syndrome symptoms. The
examiner noted that several stool studies and sigmoidoscopes were
normal. The examiner did not specifically link the appellant's
symptoms to her service in Southwest Asia; however, he noted that
he had had similar cases where veterans developed similar symptoms
after serving in the Persian Gulf

The Court has held that lay evidence is competent only when it
regards the features or symptoms of an injury or illness. Layno v.
Brown, 6 Vet. App.,465, 470 (1994) (citations omitted). Moreover,
in Savage, the Court noted that symptoms, not treatment, were the
essence of any evidence of continuity of symptomatology. Savage, 10
Vet. App. at 496. The Court also addressed the issue of the
necessity of medical evidence to establish a nexus between the
claimed condition and service.

- 14 - 

In its analysis the Court said that medical evidence was required
to demonstrate such a relationship unless such a relationship is
one as to which a lay person's observation is competent. Id. at 497
(citations omitted).

In light of the recent VA examination findings, the timing of the
onset of symptoms, the chronic nature of the veteran's diarrhea and
the lack of a true diagnosis or etiology of the diarrhea, the Board
holds with resolution of reasonable doubt in the veteran's favor
that service connection is warranted for diarrhea due to an
undiagnosed illness. 38 U.S.C.A. 1110, 1117, 5107; 38 C.F.R. 3.317.

C. Cardiovascular/Hypertension Disorder, Hair Loss, Respiratory
Disorder, and Fatigue

At the outset, the Board notes that the January 1998 letter from
Dr. Muehrcke well grounds the veteran's claims of entitlement to
service connection for cardiovascular/hypertension and a
respiratory disorder. He stated that these disorders did not exist
prior to the veteran's service in Southwest Asia and that he
believed that there was a correlation between them and her
potential exposure in Southwest Asia. Additionally, the May 1994
opinion of a VA examiner that the appellant could have Gulf War
Syndrome with symptoms of hair loss well grounds that claim.

The Board also notes that the veteran's fatigue has been linked to
both her cardiovascular and respiratory complaints. Accordingly,
the Board finds that the issue is inextricably intertwined with
those issues and is not ripe for adjudication on its own.

ORDER

Entitlement to service connection for forgetfulness is denied.

Entitlement to service connection for an undiagnosed illness
manifested by diarrhea is granted.

15 -

The claims of entitlement to service connection for hair loss, a
respiratory disorder, a cardiovascular disorder with hypertension,
and fatigue are well grounded.

REMAND

The veteran's SMRs contain evidence that she may have had a
preexisting heart disorder prior to her deployment to the Persian
Gulf. The August 1977 physical examination reported a possible old
anterior wall myocardial infarction, to be followed by the
veteran's private physician. Further, a March 1989 physical
examination reported that the veteran was hospitalized for several
days with a rapid heart beat that she indicated was due to a
reaction to a medication. However, no documentation of the cause of
the rapid heart beat was provided in the SMRS.

The private treatment records from Loyola University Hospital
contain an EKG report dated in November 1993 which indicated that
an old inferior infarct could not be ruled out. A VA EKG, dated in
February 1994, noted that an arteroseptal infarct, age
undetermined, could not be ruled out. This finding was also noted
in VA cardio transplant clinic entry dated in January 1994.
Moreover, treatment records from Loyola University Hospital contain
several entries that refer to possible cardiac testing in July 1990
(Holter monitor), and report a history of medication related to
cardiac conditions that would extend to at least prior to the
veteran's deployment to Southwest Asia in 1990.

The Board notes that the veteran was contacted in June 1997 and
asked to sign a release to obtain Dr. Muehrcke's treatment records.
The veteran provided a release and the records were requested
directly from Dr. Muehrcke in May 1998. However, no response was
received. The veteran was notified of the request of the records in
May 1998. She was also notified in July 1998 of the lack of a
response and requested to obtain the records herself. There is no
indication in the claims file that the records were obtained. These
records are deemed essential in fully evaluating the veteran's
claim as they relate to care provided from 1987 to the present and
cover the period before and after her deployment to Southwest Asia.

16 -

The Board also finds that records relating to the veteran's
cholecystectomy in May 1990 would be of benefit in evaluating her
claims as this surgery, as recent in time to her deployment to
Southwest Asia.

The Board further notes that, in 1986, the veteran's private
physician wrote a letter of support in regard to her required
weight loss to meet military standards. Dr. Byfield indicated that
a weight loss beyond a certain point could "be harmful for multiple
reasons." However, no explanation of that comment was contained in
the SMRS. The Board finds that pertinent treatment records for that
period would also be of benefit in adjudicating the veteran's
claims.

While a May 1994 VA examiner stated that the appellant suffered
from thinning hair, and that hair loss "could" be due to Gulf War
syndrome, the question arises whether the appellant actually has a
disability consistent with the provisions of 38 C.F.R. 3.317(a)(3).
As such, further development is in order.

Finally, the veteran has never been afforded a VA cardiology
examination in regard to her claim and her last VA pulmonary
examination occurred in May 1994. Accordingly, the Board finds that
recent findings, with appropriate medical opinions are required.

Therefore, this case is REMANDED for the following:

1. The RO should contact the veteran and request that she provide
the names, addresses, and approximate dates of treatment for all VA
and private health care providers who have treated her for her
claimed hair loss, respiratory disorder, cardiovascular disorder,
and fatigue since 1990. The Board is specifically interested in the
treatment records of Dr. Muehrcke for the period from 1987 to the
present. The veteran should also be contacted to provide
information relative to obtaining records from Dr. Byfield and
records relating to her hospitalization in 1989 for her rapid heart
beat. After

17 -

securing any necessary authorization from the veteran, the RO
should attempt to obtain copies of those records identified which
have not been previously secured. The veteran is advised that,
while the VA may be required to assist her in obtaining records,
that "duty" is not a one way street. Wood v. Derwinski, 1 Vet. App.
190, 193 (1991). If necessary, the RO must use a field examiner or
another appropriate resource to personally obtain the records from
Dr. Muehrcke. Any information obtained must be associated with the
claims file. If the search for these records has negative results,
documentation from each of the contacted entities, to that effect,
should be placed in the claims file.

2. The veteran should also be contacted for the address of her last
unit of record and to provide a release so flat a request for any
additional service medical records can be made. The existing SMRs
do not contain any screening of the veteran prior to her deployment
to Southwest Asia, to include a record of immunizations and the
like normally associated with persons deployed to Desert Shield.
Further, there is no evidence of any type of medical processing
prior to her retirement from the Air Force Reserve. The unit
contacted should be asked to provide possible sources of records if
the records are not available locally.

3. Thereafter, and only thereafter, the veteran should be accorded
appropriate VA examinations by physicians to determine the nature
and etiology of her claimed hair loss, respiratory and
cardiovascular disorders. All indicated special studies should be
performed if not medically contraindicated. The examiner(s) is/are
requested to express an opinion as to the etiology of

18 - 

each disability identified. If the examiner feels that the
veteran's disability picture warrants a specialist examination,
then an examination should be conducted by an appropriate
specialist. The examination should be comprehensive. The
claimsfolder and a copy of this remand must be made available to
and reviewed by the examiner prior to the examination. The
physician should provide a complete rationale for all conclusions
reached. No final diagnosis should be given until all requested
studies have been completed and made a part of the record. Each
physician must support any opinion by discussing medical principles
as applied to the specific medical evidence in this case, and
directly address whether it is at least as likely as not that any
diagnosed disorder is due to an injury or illness incurred or
aggravated during service in Southwest Asia. In addition, the
examiners are to provide an opinion as to whether or not the
veteran suffers from a separate and distinct disability related to
fatigue that is not attributable to any diagnosed condition. If a
separate disability exists, then an opinion whether it is as least
likely as not that fatigue is due to injury or undiagnosed illness
due to service in Southwest Asia must be secured. The examiner's
report must be typed.

4. Following completion of the above actions, the RO must review
the claims folder and ensure that all of the foregoing development
has been conducted and completed in full. If any development is
incomplete, appropriate corrective action is to be implemented.
Specific attention is directed to the examination reports. If the
examination reports do not include fully detailed descriptions of
pathology, all test reports, special studies, or adequate responses
to the specific opinions

19 -

requested, the reports must be returned for corrective action. 38
C.F.R. 4.2 (1999).

5. Thereafter, the RO should again consider the claims based on all
the pertinent evidence of record, and all applicable laws and
regulations. If the benefit sought is not granted, the veteran and
her representative should be furnished with a supplemental
statement of the case and provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further
appellate review, if in order. By this REMAND, the Board intimates
no opinion as to any final outcome warranted. No action is required
of the veteran until she is notified by the RO.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

DEREK R. BROWN
Member, Board of Veterans' Appeals

- 20 -


